DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        BRUCE MCEACHERN,
                            Appellant,

                                     v.

THE BANK OF NEW YORK MELLON f/k/a THE BANK OF NEW YORK,
 AS TRUSTEE, IN TRUST FOR THE CERTIFICATEHOLDERS CWALT,
ALTERNATIVE LOAN TRUST 2007-OA6, MORTGAGE PASS-THROUGH
              CERTIFICATES, SERIES 2007-OA6 ,
                          Appellee.

                              No. 4D16-1303

                               [July 6, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale Ross, Judge; L.T. Case No. CACE10008803 (11).

  Claire Cubbin, Fort Lauderdale, for appellant.

  Jason F. Joseph of Gladstone Law Group, P.A., Boca Raton, and
Matthew Hearne of Frenkel Lambert Weis Weisman & Gordon, LLP, Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.